February 28, 1930. The opinion of the Court was delivered by
This suit, in the civil Court of Florence County, was on an account growing out of a written contract, which will be reported. There was a directed verdict in favor of the plaintiff, who is the respondent here. The defendant's motion for a new trial was refused. The appeal is from the direction of verdict and the refusal to grant the new trial asked for.
Upon a careful examination of the record, it is our opinion that the order of Judge Sharkey, refusing the motion for a new trial, sufficiently covers the issues involved in the case, and properly disposes of all the exceptions. It will be reported. The judgment below is affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, STABLER, and CARTER concur. *Page 152